DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 16-20 and 22, 23, and 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0046249 to Ponticiello et al., (hereinafter “Ponticiello ‘249”) in combination with WO 2014/102137 to Total Recearch and Tecnology Feluy, (hereinafter “Total Technology”) and  in combination with US PGPub 2015/0259521 to Ponticiello et al., (hereinafter “Ponticiello ‘521”) or Applications for Authorisation HBCD use in EPS. 
The rejection stands as per reasons of record.
Specifically, as discussed in the previous office action, Ponticiello ‘249 discloses expandable vinyl aromatic polymers comprising at least one blowing agent and dispersed coke particles.  See the entire document, all illustrative examples.  The amounts of coke in in the compositions is disclosed as from 0.05 to 25 wt % with respect to the vinyl aromatic polymer (claim 1), and is disclosed in, for example, illustrative example 10 as about 4 wt % of the expandable composition. 
	The disclosed expandable compositions contain pentane, i.e., C5 alkane as a blowing agent in the amounts fully corresponding to the claimed amounts.  See claim 1, illustrative examples. 
 	Ponticiello ‘249 further discloses foams obtained from molding of expanded vinyl aromatic polymers of its disclosure and reports that thermal conductivity of such foams is 30. 5 mW/m.K  for foams of density of 17 kg/m3 as per example 10.   The reference does not exemplify foams of density less than 13 kg/m3, however such density is within the disclosure of Ponticiello.  [0032]. And it is reasonable expected that the thermal conductivity of less than 33 mW/m.K   would be exhibited by foams of such density for  the following reasons:
The conductivity decreases significantly with increase of the amounts of coke as evident from illustrative examples of Ponticiello and also from examples of the instant application.  Thus, using 6 % coke is expected to result in foams with significantly  lower thermal conductivity as compared to thermal conductivity reported in illustrative example 10 of Ponticiello. 
As evident from the illustrative embodiment of the instant application (such as illustrative examples 3-6 and 9 of the instant application), compositions when foamed to 18 kg/cm3 density exhibited thermal conductivity comparable to the thermal conductivity of the foam of illustrative example 10 of Ponticiello.  ALL of compositions of the examples 3-6 and 9 of the instant application exhibited thermal conductivity of less than the claimed 33 mW/m.K   value when foamed to the density of 12.5 kg/m3.   Thus, it is reasonable believed that when composition of illustrative examples of Ponticiello (such as compositions of example 10) is foamed to the density of 13 kg/m3 (i.e., density higher than 12.5 kg/m3 of example of the instant application) it would exhibit thermal conductivity less than 33 mW/m.K   as exhibiting similar thermal conductivity at density of 17 kg/m3 to the foams of higher density (18) of illustrative examples of the instant application.  It is even more so for compositions of Ponticiello that would  contains higher amounts of coke which is within the disclosure of Ponticiello. 
	Ponticiello ‘249 does not address the volume median particle diameter (D50) as obtained from laser light scattering measurements according to ISO 13320 (while reporting MT50 diameter, which differs from the claimed D50.
However, it is reasonable believed that coke used in, at least illustrative example 10 (and other examples) inherently exhibit D50 that is corresponding to the claimed values.
This believe is based on the examples and comparative examples of the instant application.
As discussed above, at about 4 wt % loading of coke the thermal conductivity of foam molding of 17 kg/m3 is 30.5 mW/m.K .  It is expected to be significantly lower for coke loading of about 6 wt % which is comparable to the illustrative examples of the instant application.  This believe is based on the fact that thermal conductivity wad decreased from 32 mW/m.K in example 7 using about 2 wt % of coke to 30.5 mW/m.K for example 10 using about 4 wt % of coke.
As evident from illustrative example 3-10 and comparative examples 11-12 of the instant application, such low conductivities could only be achieved for coke with the claimed D50 diameter.
As evident from illustrative examples 3-10 and comparative examples 11-12, the low thermal conductivities that are comparable to the conductivity of example 10 of Pontisiello ‘249 (which, as discussed above, is expected to be even lower for  compositions containing 6 % of coke) could be only achieved for coke that exhibits the claimed D50. 
Thus, from the thermal conductivity reported by Ponticiello and from the results reported in illustrative and comparative examples of the instant applications, it is reasonable believed that coke disclosed in referenced illustrative example of Ponticiello inherently exhibit the claimed.
Moreover, Ponticiello ‘249 uses Coke 4023 of Ashbury in its illustrative examples.  Based on the disclosure of US PGPub 20190309155 (application belonging to the assignee as the instant application) such coke has D50 value of about 5 um.  [0012].  As agrued by the applicants, the size of the processed particles is normally 10-20 % below than unprocessed particles, which means (according to the applicants’ arguments) that the D50 particle size of the comminuted coke in examples of Ponticiello is between  4 and 4.5um (or 10-20 % less tna 5 um original coke size), or still meeting the limitation of  the particle size as claimed.
The applicants claim “less than 50 % of volume percent particles having a diameter less than 1 um.”  Since, as discussed above, 50 of particles  (even as comminuted) have a particles diameter of 4 um or larger and only 50 % have particle size of 4 um or less,  the limitation of 50 % particles having particle size less than 10 um is necessarily met by the disclosure of 50 % particles having diameter of 4 um or less, even if (very unlikely), ALL of the 50 particles that exhibit p[article size of 4un or less are also 1 um or less as the claim limitation of “less than 50” is patentably and legally indistinguishable from 50 % (as measured for D50 value). 
The burden is shifted to the applicants to provide factual evidence to the contrary.

Ponticiello ‘249 does not address the  compressive strength at 10 % deformation (δ10) for foams of specified density (13 and 29 kg/m3).  However, again, as evident from the illustrative and comparative examples of the instant application, the  compressive strength at 10 % deformation (δ10) property is believed to be inherent for the compositions containing coke of the claimed D50.  As discussed above and as evident from  the thermal conductivity of the foams of Ponticiello, it is reasonable believed that foams of Ponticiello use coke of the claims D50, and less than 50 % of volume percent particles having a diameter less than 1 um. 
Polnticiello ‘249 further expressly discloses addition of brominated flame retardants in the amounts fully corresponding to the claimed amounts and flame retardant synergist in the amounts also corresponding to the claimed amounts.  See, for example, [0031], claim 5 of Ponticiello ‘249.
Pontiviello further expressly sdiscloses that examples of its invention meet the requirement of DIN 4102, i.e., are not flammable (as in B#0 and are of at least B2 category.
Ponticiello ‘249, while expressly disclosing addition of brominated flame retardant [0046],  does not disclose polymeric flame retardants.  However  it is well known in the art that polymeric brominated compounds are functional equivalents to the brominated compounds expressly disclosed by Ponticiello ‘249 as flame retardants that are commonly used for production of expandable vinyl aromatic polymers.  See, for example, Total Technologies,   [0075-82], and specifically [0083] expressly disclosing styrene(S)-butadiene(B) block copolymers with bromine content of from 40 to 80%, making the claimed brominated block copolymer at least obvious (as di- or tri- block copolymers are the most common SB block copolymers) 
See also Ponticiello ‘521 [0075], expressly disclosing Emerald 3000 as suitable examples of brominated styrene-butadiene polymers, which polymer, Emerald 3000, is a styrene-butadiene-styrene triblock copolymer with about 64 wt% bromine content, i.e., the same very brominated block copolymer disclosed and used in the examples of the instant specification.   
See also Total Technologies for disclosure of flame retardant synergists corresponding to the claims in, for example, [0083].  Similar flame retardant synergists are also disclosed by Ponticiello ‘249 [0031, 46].  In [0075] Ponticiello ‘521 expressly discloses brominated styrene-butadiene block copolymer flame retardants such as Emerald 3000 (the same flame retardant that is used by the applicants in the illustrative examples of the instant invention).   Applications for Authorisation HBCD use in EPS  further discloses brominated styrene butadiene block copolymer falme retardants as alternatives to HBCD.  As evident from Applications for Authorisation HBCD use in EPS  Emerald 300 is a high molecular weight (over 100,000) block copolymer with bromine content of about 65%, that correspond in all properties to the claimed properties. 
It is further expressly noted on the record that the claimed polymer is not limited to the claimed halogenated block copolymer as the claimed polymer can contain any additional components, including additional flame retardant.
Ponticiello ‘249 further expressly discloses that various conventional additives, such as nucleating agents, may be added to the expandable compositions.  Ponticiello ‘249  [0036, 0046].
As per Total Technologies, wax of the claimed molecular weight is a known nucleating agent and is commonly used in the amounts corresponding to the claims in expandable vinyl aromatic compositions.  See Total Technologies [0064-66], illustrative examples.
Therefore, using the claimed flame retardant/synergist and the nucleating agent in the claimed amounts in compositions of Ponticiello ‘249 would have been obvious as such components are known functional compounds for expandable vinyl aromatic compositions with reasonable expectation to achieve compositions with properties corresponding to the expected properties of compositions with added known functional additives. 
Ponticielly discloses a process of obtaining expandable beads by extrusion of molten expandable compositions, including steps of preparing separately masterbatches of vinyl aromatic polymer such a polystyrene (PS) and coke, separate addition of foaming agents etc,.   
Ponticiello does not disclose a process that fully correspond to the claimed process.
However, Total Technologies teach that the process of preparation of beads or granules of an expandable vinyl aromatic polymer comprising the steps that fully correspond to the claimed process is a known process of preparation of beads or granules of an expandable vinyl aromatic polymers and may be used in place of other processes including those disclosed by Ponticiello.  See Total Technologies, [0089-93].
 Specifcally, the process disclosed by Total Technologies includes steps of a. producing a polymer melt stream of an expandable vinyl aromatic polymer; b. deriving a part of said polymer stream and creating main polymer melt stream (1) and a side loop with an additional polymer melt stream (2); c. dispersing coke and the foam cell regulator into said additional polymer melt stream (2); d. joining the additional polymer stream (2) and the main stream (1) and forming a new polymer melt stream; e. introducing a blowing agent into the new polymer melt stream; f. cooling down the new polymer melt stream to a temperature of 200°C or less; g. introducing the flame retardant agent and the synergist into the new polymer melt stream; h. discharging the melt stream through a die plate with holes and pelletizing the melt under water with a pressure above 3 bar.  See [0093 of Total Technologies], illustrative examples. 	
As discussed in claim 10, for example, between 5 and 30 % of the main polymer stream is derived in step b) to form the additional polymer stream.  In step c), the coke particles and the foam cell regulator are dispersed in the additional polymer stream by means of an extruder, (claim 11), and the dispersion in step c) is performed in the polymer melt at a temperature comprised between above 180°C [0093].
Addition of a stabilizer is discussed in [0085], and also discussed I n Ponticiello [0036 and 0056].  Neither reference specifically address the step in which a stabilizer is added, however sequence of adding non-reactive components to the melt is prima facie obvious as per existing case law, and, therefore, adding g), one or more thermal stabilizer(s) and other common additives (including stabilizers, antioxidants and anti-acids) would have been obvious absent showing of unexpected results that can be attributes to addition of those components in the claimed order. 
To the extent that some of the non-reactive components such as coke or the block copolymer or the blowing agents may be added at different step of the process (such as step a) as claimed in the instant application or other steps – see discussion of steps claimed in claim 24 in the Claim Rejections - 35 USC § 112 ), changing sequence of adding such non-reactive components would have been prima facie obvious as per existing case law in the absence of showing of unexpected results. 
Therefore, using a process as disclosed by Total technologies to process expandable vinyl aromatic compositions of Ponticiello to obtain expandable beads would have been obvious with reasonable expectation of success as such process is a known alternative process to produce expandable beads based on vinyl aromatic/coke compositions.


Response to Arguments
Applicant's arguments filed 8-3-2022 have been fully considered but they are not persuasive.
The applicants argue that “the cited references fail to teach or disclose,from 1% to 6% by weight of dispersed coke particles having a volume median particle diameter (D50) comprised between 1 and 6.5 pm as obtained from laser light scattering measurements according to ISO 13320 using MEK as solvent for vinyl aromatic polymers, the dispersed coke particles having "less than 50 volume percent particles having a diameter less than 1pm," as recited in amended independent claims 16 and 32.” 
This argument is addressed above in the body of the rejection.  As discussed above, D50 of the coke used by Ponticielly is 5 um, meaning that 50 % of particles have a particle size above 5 um and 50 % particles have a particle size below 5 um.  Even if, as discussed by the applicants, “there is always a comminution of coke particles during processing, so the D50 of the coke before processing is typically 10 to 20 % higher than D50 of the coke inside the expandable vinyl aromatic polymer,"   the D50 of the comminuted coke is 4um (i.e., 20 % less than D50 = 5 um of the coke before being processed).  This means that 50 % of the particles have a particle diameter of more than 4 um, which inherently means that the amounts of particles with particle size less than 1 um cannot, even theoretically, be greater than 50 % (as only 50 % can exhibit particles size of 4um or less). As discussed above, claim language “50” and “less than 50” is patentably indistinguishable from each other, this the claimed , limitation is being met by the disclosure of particles with D50 of 5 um before processing or 4um after processing.  And this is with the assumption that ALL of 50 % of the particles with the particle size of 4 um or less also exhibit particle size of 1 um or less.  While theoretically possible, coke with D50 of 4 um and 50 % particles being less than 1 um would have to exhibit an very unusual at least dual particle size distribution with 50 % of particles below 1 um and 50 % particles with size above 4 um. As stated, while theoretically possible, practically it is very highly unlikely.  Thus, the applicants assertion that the cited references fail to disclose  the dispersed coke particles having "less than 50 volume percent particles having a diameter less than 1pm” is factually incorrect. 


Applicants further argue that “the cited references fail to teach or disclose a flame retardant, "consisting of from 0.1 to 5.0 by weight of a halogenated block copolymer" can be utilized in combination with coke as athermanous additive to provide a foam characterized by afire retardancy with B2 rating, in accordance to DIN 4102-1. Indeed, Ponticello '249 teaches conventional flame retardants (e.g., hexabromocyclodecane) for use with coke, while Ponticello '521 and Total Technologies, which are cited for teaching polymeric flame retardants, fail to teach or disclose the use thereof with coke athermanthous additive, wherein the dispersed coke particles comprise less than 50 volume percent particles have a diameter less than 1pm, as included in amended independent claims 16 and 32.”
The examiner disagrees with this arguments for the following reasons.  First, the sited reference do suggest that brominated flame retardants (such as Emerald 3000) are suitable for polystyrene based compositions containing coke to obtain flame retardant compositions with B2 rating.   See, for example, Ponticiello ‘521. Thus, it is clearly expected that Emerald 300 would be an effective flame retardant for polystyrene based compositions containing coke.  It is also noted that while the instant specification does discuss that coke may have some interactions with flame retardants, and, thus to influence flame retardance of the final products, suchinfluence is not discuss as specific to coke with the claimed particle size.  Moreover, it is not apparent why the interaction of coke with polymeric flame retardant would have any greater effect on flame retardance that interactions of coke with non-polymeric brominated flame retardant.  If anything, it should be less for halogenated polymeric flame retardant based on polystyrene.
Second, as discussed above, the claimed polymer cam contain any additional components, including any additional flame retardants as the polymer is claimed as “comprising” some of the claimed components (and as such can contain any additional components).  Limiting  just one of the claimed component such as a flame retardant to “consisting of”  limits only  that particular component, but still does not preclude the presence of another flame retardant in the claimed polymer.
Therefore, the claimed invention is still considered to be unpatentable over the combined teachings of the cited references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765